DETAILED ACTION
The Examiner acknowledges Claim 19 has been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-17 in the reply filed on 26 August 2022 is acknowledged.  A traversal has been made and found persuasive. Claims 1-19 will be examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not set forth a guy wire array as in Claims 1/18 or first and second portions that fold together as in Claim 15.
Claim Objections
Claim 10 is objected to because of the following informalities:  Lines 3-4 are unclear where they recite “to attach to and detach from the one another”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 18 [and their dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 1, lines 18-20 recite “for stabilizing the extendable and retractable tower when the extendable and retractable tower is assembled” but Lines 22-23 recite virtually the same thing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,522,511 to Thoren in view of US Patent # 9,719,244 to Kensinger.
Regarding claim 1, Thoren teaches in Figures 1, 2B and 2C, a mobile (Column 2, Line  43) tower [mast (Column 2, Line 43)] for transportation (Column 3, Line 55) to and rapid deployment (Column 1, Lines 57-58) at remote sites [desired location (Column 1, Lines 23-25)] where the mobile tower is configured and arranged to be engaged with the ground (Column 3, Lines 42-45), the mobile tower comprising: an extendable and retractable tower (108b, 108c and 108d) [first, second and third mast sections (Column 3, Lines 60-61)] secured to a mobile support structure (108a and 156) [fourth mast section (Column 3, Line 61) and anchor point (Column 3, Line 58)]; the mobile support structure (108a and 156) including a trailer having a frame [flatbed (Column 4, Lines 34-35)]; the trailer including a plurality of deployable outriggers (104) [stabilization structure (Column 3, Lines 51-52)] for ground engagement (Column 3, Lines 42-45); wherein the outriggers (104) are configured and arranged to be compactly secured to the frame during transportation [stowed configuration (Column 3, Lines 53-55)] to such remote sites and deployed to stabilize the tower at such remote sites [deployed configuration (Column 3, Lines 49-53)]; the mobile tower further including a plurality of guy wires (106) (Column 3, Line 34) for stabilizing the extendable and retractable tower when the extendable and retractable tower is assembled (Column 2, Lines 7-8), wherein the plurality of guy (106) wires are each secured to the extendable and retractable tower (108b-d) and one of the respective plurality of outriggers (104) in a guy wire array [see explanation below] constructed and arranged to stabilize the extendable and retractable tower when the extendable and retractable tower is assembled (Column 2, Lines 7-8); wherein the guy wire array in which the plurality of guy wires (106) include first and second guy wires and the plurality of outriggers (104) includes first and second outriggers which are adjacent to one another, wherein the first guy wire (106) is secured to the first outrigger (104) and the second guy wire (106) is secured to the second outrigger (104) and the first and second guy wires (106) are also secured to the extendable and retractable tower (108b, 108c and 108d) in close proximity to one another on the extendable and retractable tower (108b, 108c and 108d). Thoren does not teach the extendable and retractable tower includes three series of pivotally interconnected tower segments. However, Kensinger teaches in Figure 2a, a tower (118) (Column 8, Lines 24-25) that includes three series (234, 236 and 238) [bale (Column 10, Lines 27-29)] of pivotally interconnected [about pivot shaft (Column 8, Lines 38-39)] tower segments (245a and 245b); wherein tower segments in each of the respective series of pivotally interconnected tower segments (245a and 245b) engage with tower segments in each of the other two of three series (234, 236 and 238) of pivotally interconnected tower segments when the tower (118) is assembled such that one tower segment (245a) from each of the three series (234, 236 or 238) of tower segments will be engaged with one tower segment (245a) of each of the other two series (234, 236 or 238) of pivotally interconnected tower segments (245a and 245b) to form a series of tower stories [three interconnecting segments of 245a or 245b], each tower story including three tower segments (245a or 245b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tower of Kensinger with the mobile support structure of Thoren because Kensinger’s tower would have significant strength and weight advantages (Column 19, Lines 14-17).
Regarding claim 2, Thoren in view of Kensinger teach a mobile tower. Note: the limitation requiring “can be raised in about 5 minutes” is directed towards the method of assembling the mobile tower but the claims are for the tower itself. The Patentability lies within the product and not the method by which it is used.
Regarding claim 3, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, the outriggers (104) are pivotally [unlabeled] secured to the frame (108a); and wherein each of the outriggers (104) includes a plurality of members and at least one of the plurality of members is telescopically expandable [a number of outrigger sections (Column 3, Lines 50-55)] during deployment.
Regarding claim 4, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, a pivotally attached bracing structure [unlabeled] attached to one of the plurality of outriggers (104).
Regarding claim 5, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, the bracing structure [unlabeled] includes: a telescoping strut having a first strut end and a second strut end, the first strut end pivotably attached to one of the plurality of outriggers (104), and the second strut end pivotably attached to the frame (108a); and a brace wire (102) and a winch (154) (Column 4, Line 2) for raising and lowering the outrigger (104) for ground engagement on uneven ground [pulling the guy wire (Column 2, Line 2)].
Regarding claim 6, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, a plurality of bracing structures [unlabeled], each of the plurality of bracing structures attached to one of the plurality of outriggers (104).
Regarding claim 7, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, tower segments (108b-d) in each of the respective series of pivotally interconnected tower segments engage with each of the other series of pivotally interconnected tower segments to define a tower axis, wherein the tower axis is generally vertical during transportation to such remote sites [see Figure 2A].
Regarding claim 8, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, the tower has a fully retracted height [Figure 2A] and a fully extended height [Figure 2C]. Thoren is silent about the exact retracted and extended heights. However, it would have been an obvious matter of design choice to specify a fully extended height at least seven times higher than a fully retracted height since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to have the fully extended height seven times the retracted height since the Applicant has not disclosed that the height tower solves any stated problem or is of any particular purpose and it appears that the height of Thoren’s tower would perform equally well
Regarding claim 9, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, each of the plurality of guy wires (106) has a first end and a second end, wherein the first end of each of the guy wires (106) attaches to the extendable and retractable tower (108b-d) and the second end attaches to one of the plurality of outriggers (106).
Regarding claim 16, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, the plurality of guy wires (106) are in a first guy wire array in which two guy wires (106), each of which is secured to one of the plurality of outriggers (104), are also secured to the extendable and retractable tower (108b-d) in first and second spaced apart positions proximate the same tower story.
Regarding claim 17, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, the plurality of guy wires (106) are in a second guy wire array in which the plurality of guy wires (106) include first and second guy wires (106) and the plurality of outriggers includes first and second outriggers (104) which are adjacent to one another, wherein the first guy wire (106) is secured to the first outrigger (104) and the second guy wire (106) is secured to the second outrigger (104) and the first and second guy wires (106) are also secured to the extendable and retractable tower (108b-d) in close proximity to one another on the extendable and retractable tower (108b-d).
Regarding claim 18, Thoren teaches in Figures 1, 2B and 2C, a method (Column 1, Lines 45-46) of erecting [deploying (Column 1, Lines 55-58)] a mobile (Column 2, Line  43) tower [mast (Column 2, Line 43)] at a remote site [desired location (Column 1, Lines 23-25)] on a ground (Column 3, Lines 42-45), comprising the steps of: providing a remotely deployable mobile tower for transportation (Column 3, Line 55) to and rapid deployment (Column 1, Lines 57-58) at remote sites where the mobile tower is configured and arranged to be engaged with the ground (Column 3, Lines 42-45), the mobile tower comprising: an extendable and retractable tower (108b, 108c and 108d) [first, second and third mast sections (Column 3, Lines 60-61)] secured to a mobile support structure (108a and 156) [fourth mast section (Column 3, Line 61) and anchor point (Column 3, Line 58)]; the mobile support structure (108a and 156) including a trailer having a frame [flatbed (Column 4, Lines 34-35)]; the trailer including a plurality of deployable outriggers (104) [stabilization structure (Column 3, Lines 51-52)] for ground engagement (Column 3, Lines 42-45); wherein the outriggers (104) are configured and arranged to be compactly secured to the frame during transportation [stowed configuration (Column 3, Lines 53-55)] to such remote sites and deployed to stabilize the tower at such remote sites [deployed configuration (Column 3, Lines 49-53)]; the mobile tower further including a plurality of guy wires (106) (Column 3, Line 34) for stabilizing the extendable and retractable tower when the extendable and retractable tower is assembled (Column 2, Lines 7-8), wherein the plurality of guy (106) wires are each secured to the extendable and retractable tower (108b-d) and one of the respective plurality of outriggers (104) in a guy wire array [see explanation below] constructed and arranged to stabilize the extendable and retractable tower when the extendable and retractable tower is assembled (Column 2, Lines 7-8); wherein the guy wire array in which the plurality of guy wires (106) include first and second guy wires and the plurality of outriggers (104) includes first and second outriggers which are adjacent to one another, wherein the first guy wire (106) is secured to the first outrigger (104) and the second guy wire (106) is secured to the second outrigger (104) and the first and second guy wires (106) are also secured to the extendable and retractable tower (108b, 108c and 108d) in close proximity to one another on the extendable and retractable tower (108b, 108c and 108d); transporting (Column 3, Line 55) the mobile tower to a desired location (Column 1, Lines 23-25); deploying the plurality of outriggers (104) (Column 3, Lines 51-53; and extending the extendable and retractable tower (Column 4, Lines 12-13). Thoren does not teach the extendable and retractable tower includes three series of pivotally interconnected tower segments. However, Kensinger teaches in Figure 2a, a tower (118) (Column 8, Lines 24-25) that includes three series (234, 236 and 238) [bale (Column 10, Lines 27-29)] of pivotally interconnected [about pivot shaft (Column 8, Lines 38-39)] tower segments (245a and 245b); wherein tower segments in each of the respective series of pivotally interconnected tower segments (245a and 245b) engage with tower segments in each of the other two of three series (234, 236 and 238) of pivotally interconnected tower segments when the tower (118) is assembled such that one tower segment (245a) from each of the three series (234, 236 or 238) of tower segments will be engaged with one tower segment (245a) of each of the other two series (234, 236 or 238) of pivotally interconnected tower segments (245a and 245b) to form a series of tower stories [three interconnecting segments of 245a or 245b], each tower story including three tower segments (245a or 245b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tower of Kensinger with the mobile support structure of Thoren because Kensinger’s tower would have significant strength and weight advantages (Column 19, Lines 14-17).
Regarding claim 19, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, the steps of: retracting the extendable and retractable tower (Column 4, Line 13); and configuring the plurality of deployable outriggers (104) for transportation (Column 3, Lines 53-55).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,522,511 to Thoren in view of US Patent # 9,719,244 to Kensinger in further view of US Patent # 7,364,044 to Hinata.
Regarding claim 15, Thoren in view of Kensinger teach a mobile tower. Furthermore, Thoren teaches in Figures 1, 2B and 2C, each of the plurality of outriggers (106) is pivotally [unlabeled] interconnected to the frame, and wherein each of the outriggers (106) includes first and second portions (110a-110e) but does not teach that they are pivotally interconnected with one another to permit the first and second portions to fold together so that the first and second portions of each of the outriggers can be secured to the frame. However, Hinata teaches in Figures 2 and 3, a plurality of outriggers (A and D) pivotally interconnected to a frame (11), and wherein each of the outriggers (A and D) includes first (15) and second (17) portions that are pivotally interconnected (Column 2, Lines 27-41) with one another to permit the first (15) and second (17) portions to fold together so that the first (15) and second (17) portions of each of the outriggers can be secured to the frame (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have outriggers with first and second portions that fold together like Hinata or telescope like Thoren because it would have been an obvious matter of design choice to folding or telescoping outriggers since the Applicant has not disclosed that folding outriggers solves any stated problem or is of any particular purpose and it appears that telescoping outriggers would perform equally well.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10-13, the Prior Art does not anticipate or make obvious a rigging apparatus arranged to attach to and detach from one another when the tower is partially extended to a maintenance height.
Regarding claim 14, the Prior Art does not anticipate or make obvious a mobile tower with the claimed rigging apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635